MORRISON, Presiding Judge.
The offense is sale of whisky in a dry area; the punishment, a fine of $200.00.
Liquor Control Inspector Knott and Deputy Sheriff Brantley were seated in an automobile at night near the home of the appellant when they saw the witnesses Hardiman and Wofford go to the back of the appellant’s home. Some few minutes later the men returned to the street where they were searched by the officers and a half-pint of whisky was found on Hardiman’s person.
Both Hardiman and Wofford were called as witnesses by the state, and we have searched their testimony with care but have been unable to find where they testified that they purchased the whisky from the appellant. The construction most favorable to the state that could be given their testimony is that they *432purchased the whisky at the appellant’s home, which is insufficient to support this conviction.
Finding the evidence insufficient to support the conviction, the judgment is reversed and the cause remanded.